DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 11 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “A jaw member of a surgical instrument, comprising: a frame including a proximal flange portion and a distal body portion, the distal body portion including a proximal section extending from the proximal flange portion, a distal section, and a center section extending between the proximal and distal sections, the distal body portion including first and second distal body portion segments, wherein the distal body portion segments are disposed further apart from one another along the center section as compared to the proximal and distal sections; a thermal cutting element disposed within the distal body portion of the structural frame and extending from the proximal section, through the center section, to the distal section; a tissue-treating plate disposed atop the structural frame and thermal cutting element, the tissue-treating plate defining a channel, wherein a tissue-treating surface of the thermal cutting element extends at least partially through the channel; and a jaw housing surrounding the structural frame, the thermal cutting element, and the tissue-treating plate and retaining the tissue-treating plate in position relative to the structural frame and the thermal cutting element, wherein the thermal cutting element is engaged with the distal section of the distal body portion of the frame, and wherein the thermal cutting element includes a fork at a distal end thereof, the fork including first and second prongs defining a recess therebetween, wherein the distal section of the distal body portion of the frame is received within the recess with the first and second prongs on either side thereof to engage the thermal cutting element with the distal section of the distal body portion of the frame,” as claimed in claim 11.
The prior art further fails to teach “A jaw member of a surgical instrument, comprising: a frame including a proximal flange portion and a distal body portion, the distal body portion including a proximal section extending from the proximal flange portion, a distal section, and a center section extending between the proximal and distal sections, the distal body portion including first and second distal body portion segments, wherein the distal body portion segments are disposed further apart from one another along the center section as compared to the proximal and distal sections; a thermal cutting element disposed within the distal body portion of the frame and extending from the proximal section, through the center section, to the distal section; a tissue-treating plate disposed atop the frame and thermal cutting element, the tissue- treating plate defining a channel, wherein a tissue-treating surface of the thermal cutting element extends at least partially through the channel; and a jaw housing surrounding the structural frame, the thermal cutting element, and the tissue-treating plate and retaining the tissue-treating plate in position relative to the frame and the thermal cutting element, wherein the proximal flange portion of the frame includes first and second proximal flange portion segments connected to the first and second distal body portion segments, respectively, and wherein a proximal hub of the thermal cutting element extends at least partially between the first and second proximal flange portion segments, and wherein the proximal hub and the first and second proximal flange portion segments define aligned apertures configured for receipt of a pivot to engage the proximal hub with the first and second proximal flange portion segments,” as claimed in claim 21.
The prior art further fails to teach “A jaw member of a surgical instrument, comprising: a frame including a proximal flange portion and a distal body portion, the distal body portion including a proximal section extending from the proximal flange portion, a distal section, and a center section extending between the proximal and distal sections, the distal body portion including first and second distal body portion segments, wherein the distal body portion segments are disposed further apart from one another along the center section as compared to the proximal and distal sections; a thermal cutting element disposed within the distal body portion of the frame and extending from the proximal section, through the center section, to the distal section; a tissue-treating plate disposed atop the frame and thermal cutting element, the tissue- treating plate defining a channel, wherein a tissue-treating surface of the thermal cutting element extends at least partially through the channel; a jaw housing surrounding the frame, the thermal cutting element, and the tissue-treating plate and retaining the tissue-treating plate in position relative to the frame and the thermal cutting element; and a second frame at least partially surrounding the frame and conforming at least partially thereto,” as claimed in claim 22.
The examiner has cited Evans (US 2013/0046337 A1), Roy (US 2013/0123837 A1), and Takashino (US 2015/0018825 A1) as the most pertinent prior art references, each of which disclose systems, devices, and methods comprising some of the claimed limitations, as discussed in the non-final rejection dated 03/10/2022.
However, these references fail to explicitly disclose the specifically claimed limitations of “wherein the thermal cutting element is engaged with the distal section of the distal body portion of the frame, and wherein the thermal cutting element includes a fork at a distal end thereof, the fork including first and second prongs defining a recess therebetween, wherein the distal section of the distal body portion of the frame is received within the recess with the first and second prongs on either side thereof to engage the thermal cutting element with the distal section of the distal body portion of the frame” of claim 11; “a proximal hub of the thermal cutting element extends at least partially between the first and second proximal flange portion segments, and wherein the proximal hub and the first and second proximal flange portion segments define aligned apertures configured for receipt of a pivot to engage the proximal hub with the first and second proximal flange portion segments” of claim 21; and “a second frame at least partially surrounding the frame and conforming at least partially thereto” of claim 22.
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794